Citation Nr: 0814306	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from April 1956 to May 1976.  He died 
in March 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Northern 
Little Rock, Arkansas which denied the claims on appeal.

The appellant's motions for advancement of this case on the 
docket were granted by the Board in December 2006 and again 
in January 2008.  See 
38 U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).

The appeal was remanded by the Board for further development 
in December 2006.  Such has been completed and this case is 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2003.  The veteran's death 
certificate revealed the immediate cause of death was 
pneumonia, due to or as a consequence of severe pulmonary 
fibrosis due to or as a consequence of chronic obstructive 
pulmonary disease (COPD).  

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was not service-
connected for any disabilities.

4.  There is no competent medical evidence that the veteran's 
severe pulmonary fibrosis or COPD began in-service or was due 
to an incident or event in service, to include exposure to 
Agent Orange or asbestos.

5.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The veteran's fatal severe pulmonary fibrosis or COPD 
were not caused by, or substantially or materially 
contributed to by, a disability or disease incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 30309, 3.312 (2007).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the present case, the appellant's claim on appeal was 
received in April 2003 and the RO adjudicated this claim in 
June 2003.  Prior to the June 2003 rating on appeal, the 
appellant was provided a letter in May 2003 notifying her of 
the VA's duty to assist in her service connection claim for 
the cause of the veteran's death.  Subsequent notice letters 
were sent by the VA in June 2005 and February 2007.  The 
February 2007 letter additionally notified her of the 
criteria for entitlement to DEA benefits.  These letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection for 
cause of the veteran's death, which included notice of the 
requirements to prevail on these types of claims, of her and 
VA's respective duties, and she was asked to provide 
information in her possession relevant to the claim.  The 
duty to assist letters notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records.  The appellant was also asked to advise VA if 
there were any other information or evidence she considered 
relevant so that VA could help by getting that evidence.

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In this instance, the evidence reflects 
that the veteran had never filed a claim for service-
connection during his lifetime, thus the first two criteria 
discussed in Hupp are not applicable in this instance.  The 
appellant was given a full explanation of the evidence needed 
to substantiate the DIC claim, both on the basis of herbicide 
exposure and asbestos exposure in these letters.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notices provided did not address either the rating criteria 
or effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  A 
medical opinion was obtained in December 2007 regarding the 
appellant's contentions in terms of the cause of the 
veteran's death.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection - cause of death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability was a contributory cause of the death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when they are manifested to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The veteran's death certificate revealed that he died on 
March [redacted], 2003, with immediate cause of death as pneumonia, 
due to or as a consequence of severe pulmonary fibrosis due 
to or as a consequence of COPD.  The appellant, who is the 
veteran's widow, alleges that the conditions leading to his 
death were caused either by asbestos exposure in service or 
from Agent Orange exposure in service.

The veteran's service medical records are silent for any 
evidence of a chronic pulmonary disease or for asbestos 
exposure.  The only entry of possible pulmonary complaints 
was a September 1972 record where he was seen for cough, 
congestion and general malaise, with no subsequent records of 
respiratory complaints.  His January 1956 report of medical 
history prior to service revealed him to deny asthma, 
shortness of breath, chest pain or pressure, chronic cough or 
chronic or frequent colds and his April 1956 entrance 
examination revealed normal lungs.  Subsequent examinations 
and reports of medical histories from examinations in March 
1962, April 1973 and his January 1976 retirement examination 
all revealed normal examinations and identical medical 
histories as those from January 1956.  

The veteran's service personnel records confirm Agent Orange 
exposure as he served in the Republic of Vietnam, but do not 
rule in or rule out asbestos exposure.  His personnel records 
reflect that his service with the Army included military 
occupational specialties such as movement specialist, 
administrative crewman, and baker.  His duties over the 
course of service included missile crewman, cargo handler, 
movements supervisor with a water ports liaison team and 
chief of field bakery.  None of these duties or positions 
clearly reflect whether he was exposed to asbestos.

The earliest evidence of the veteran having a pulmonary 
disease is shown in records from Fitzsimmons Army Hospital 
showing treatment from 1992 to 1996.  A July 1992 chest X-ray 
gave an impression of chronic interstitial lung disease.  
Multiple etiologies could cause this and clinical correlation 
was necessary to assist in evaluating this change.  A 
November 1995 record noted the veteran to be an ex-smoker 
with complaints of shortness of breath and history of 
interstitial disease on chest X-ray.  Pulmonary function 
tests were normal except for severe hypoxia by ABG.  The 
diagnosis was COPD versus restrictive disease, rule out 
hypoxemia.  A November 1995 chest X-ray gave an impression of 
findings consistent with history of interstitial disease.  

In March 1996, the veteran was referred to the pulmonary 
disease medical center for a chronic cough since December 
1995.  He discussed symptoms including chest pain with the 
cough.  Occupationally he was noted to have worked with 
steel, such as with a torch, soldering, welding, fuel and 
missiles.  He was never sick.  He also indicated exposure to 
nitric acid and hydrochloric acid as a jewel.  He currently 
owned pawn shops.  He previously had no shortness of breath 
and used to walk miles a day.  He was noted to have been in 
several places including Germany and Vietnam.  Following 
examination he was assessed with interstitial lung disease 
(ILD), probably chronic cough.  Plans were made for the 
veteran to undergo further testing.  

In March 1996 a bronchoscopy was done and he underwent biopsy 
of the upper and lower lobes of the left lung.  The results 
from the biopsy diagnosed mild primarily subpleural 
interstitial fibrosis, mild interstitial chronic inflammation 
and emphymatous changes in April 1996.  Also in April 1996 a 
follow-up record noted chief complaints of interstitial lung 
disease for unknown period of time and of unknown etiology.  
He was noted to have smoked 2-3 packs per day for 20 years.  
The veteran was noted to have undergone video assisted 
thoracic surgery with lung biopsy of the left lung and the 
final diagnosis was interstitial lung disease.  Chest X-ray 
from April 1996 showed findings of interstitial prominence of 
indeterminate etiology and differential diagnoses was 
extensive and included infections, infiltrates, cellular 
infiltrates, sarcoid and many other causes.  Clinical 
correlation was recommended.  X-ray from May 1996 showed 
findings of COPD.  A final diagnosis of usual interstitial 
pneumonia (UIP) was made in May 1996.  A follow-up X-ray in 
October 1996 showed findings compatible with UIP.  

Private medical records showing treatment shortly before the 
veteran's death reveal that the veteran presented to the 
clinic as a new patient in February 2002 with complaints of 
coughing and trouble breathing as well as fevers and chills.  
His past medical history was significant for pulmonary 
interstitial fibrosis (PIF).  He was noted to have quit 
smoking in the 1970's and was retired from the military.  He 
worked in shipyards and so thought that he was probably 
exposed to asbestos and also thought he was exposed to Agent 
Orange in Vietnam.  His family history was noted to be 
significant for his father having died in his late 70's from 
COPD and also had pulmonary fibrosis.  Physical examination 
showed scattered wheezing and rhonchi and rales and the 
diagnosis was exacerbation of COPD, interstitial pulmonary 
fibrosis (IPF) and pneumonia.  The veteran was followed up 
through the rest of 2002 with a diagnosis of PIF, with a 
treatment in May 2002 for an exacerbation of COPD, PIF, 
bronchitis and sinusitis.  In August and September 2002 he 
was diagnosed with a pulmonary embolism, in addition to COPD 
and PIF.  In November 2002 he was seen for worsening symptoms 
of shortness of breath with productive cough, with rales and 
wheezes on examination noted and he was diagnosed with 
pneumonia, chest pain, pulmonary embolism and exacerbation of 
COPD related to pneumonia.  Chest X-rays from November 2002 
confirmed findings consistent with pneumonia.  

By January 2003 the veteran presented to the clinic after 
being in the hospital and was noted to be in end stage IPF.  
The doctor was quite concerned about the veteran's condition 
as he did terrible when off Prednisone.  Inquiries were made 
about the possibility of the veteran obtaining a lung 
transplant.  He was assessed with IPF and bronchitis.  Chest 
X-rays from early in January 2003 showed findings of 
infiltrates consistent with pneumonia, but later in the month 
the X-rays showed interstitial fibrosis without any evidence 
of an infiltrate.  The X-ray in late January 2003 was done 
due to the veteran's severe wheezing and due to the fact that 
he had horrible IPF.  

The terminal records reflect that the veteran was admitted to 
the hospital after feeling ill the previous Friday or 
Saturday and had a slightly productive cough, fever, chills.  
He was noted to have COPD and IPF.  Again the history of 
possible asbestos exposure from working in shipyards as well 
as Agent Orange exposure in Vietnam was reported.  The 
assessment on admission was left lower lobe pneumonia 
complicating chronic COPD and IPF.  The veteran's condition 
deteriorated over the next several days and by March 23, 2003 
he went into respiratory failure and was intubated with a 
very poor prognosis because of the extent of his pulmonary 
fibrosis.  Throughout March 24, 2003 he continued to worsen 
with chest X-rays showing progression of pneumonia on the 
left and increased pulmonary vascular markings consistent 
with pulmonary edema.  He expired on March [redacted], 2003 and the 
discharge diagnosis was respiratory failure secondary to end 
stage pulmonary fibrosis superimposed on pneumonia, COPD and 
pulmonary embolism.  

Appellant sent a letter dated in June 2005 from the veteran's 
former doctor stating that she treated the veteran from 
February 2002 up to his death in 2003.  The veteran was noted 
to have quit smoking in the 1970's and was diagnosed with 
IPF, confirmed by biopsy in 1996.  He continued to have 
deteriorating pulmonary function studies from the time this 
doctor saw him up through the time of his death, considered 
to suffer from severe interstitial fibrosis, COPD and also 
questionable pulmonary emboli.  He had been referred for a 
lung transplant but was never able to follow through with 
this due to the fact that he was doing so clinically poorly 
in 2002 and 2003 that he was unable to travel to have this 
done.  He was noted to have been exposed to Agent Orange and 
there is a possibility that Agent Orange could have either 
led to the interstitial fibrosis or could have exacerbated 
the pulmonary interstitial fibrosis.  

The report of a December 2007 VA respiratory disorders claims 
file review noted the veteran to be deceased.  He has noted 
to have chronic obstructive lung disease and interstitial 
pulmonary fibrosis at the time of death and died of 
respiratory failure.  Review of the claims file was done.  It 
revealed that in 1996 he was hospitalized at Fitzsimmons 
Hospital where lung biopsies showed pulmonary fibrosis 
consistent with usual interstitial pneumonia (UIP).  The 
etiology of UIP was unknown, but it was one of a spectrum of 
diseases that gradually progresses to interstitial fibrosis.  
The examiner was not aware of any association between 
asbestosis and UIP and there was no good documentation that 
the veteran had asbestos exposure.  The examiner was also 
unaware of any association between Agent Orange Exposure and 
UIP.  Therefore the examiner would conclude that the UIP 
which progressed to chronic interstitial fibrosis was 
unlikely to have been secondary to either Agent Orange or 
asbestos exposure during his service career.

Based on a review of the evidence, the Board finds that 
service connection is not warranted for cause of the 
veteran's death.  There was no evidence of the veteran's lung 
problems of COPD or interstitial fibrosis having developed in 
service.  Nor are these lung disorders which led to his death 
among the diseases deemed presumptive to herbicide exposure 
as set forth in 38 C.F.R. § 3.307 and 3.309.  The 
preponderance of the evidence also reflects no direct link 
between the Agent Orange exposure and the lung diseases 
leading to his death.  Nor is there any definite evidence of 
exposure to asbestos, and even if there were, the evidence 
fails to show a link between asbestos exposure and the lung 
diseases that caused his death.  As set forth in the December 
2007 VA medical opinion which was based on review of the 
claims file, the examiner determined that it was less likely 
than not that the veteran's COPD and fibrosis were related 
either to exposure to Agent Orange, or to possible asbestos 
exposure.  This opinion, which is based on review of the 
evidence in the claims file outweighs the favorable opinion 
from the private doctor dated in June 2005 as it is not clear 
that the private doctor reviewed the claims file and her 
opinion only raised the possibility of a link between Agent 
Orange exposure and the interstitial fibrosis.  

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for cause 
of the veteran's death.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the appellant's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.

III.  Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2007).

The record shows that the veteran was never service-connected 
for any disability at any point during his lifetime, rated as 
100 percent disabling.  The record does not reflect that he 
ever filed a claim for service connection during his 
lifetime.  Since service connection for the cause of the 
veteran's death is not warranted, and as the veteran, when he 
died, did not have a service-connected total disability that 
was permanent in nature, the criteria for basic eligibility 
for DEA under Chapter 35, Title 38, United States Code, have 
not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


